 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe constitution of the United Electrical,Radio and MachineWorkers of America (UE), Independent, which was in effectduring all times pertinent to this determination,provided:Article 21 Section A. The affiliated local unions shalladopt their own constitution and by-laws provided that thesedo not conflict with the constitution and by-laws of theUnited Electrical, Radio and Machine Workers of America(UE) . . . [Emphasis added.]Section 8. The following officers shall be electedby thelocalmembership:President,Vice-President,Financial Secretary,Treasurer,Corresponding Secretary,Trustees and Floor Guard. Locals may add other officersor combine two offices in one. [Emphasis added.]Thus,section A of the UE's constitution unequivocally pro-hibitsanyconstituent local from adopting a constitution orconstitutional provisions that conflicts with the parent con-stitution.And section B unequivocally declares the local trusteesto be officers of the local.The Board therefore finds that the trustees of Local 1421 areofficers of the Union.It is not denied that Local 1421's trusteesdid not file non-Communist affidavits until March 20, 1952.IT IS THEREFORE ADMINISTRATIVELY DETERMINED thatLocal 1421,United Electrical,Radio and Machine Workers ofAmerica(UE'), Independent,was not in compliance with Section9 (h) of the Act until March 20, 1952.By direction of the Board:Frank M. Kleiler,Executive Secretary.CONSOLIDATED GAS COMPANY OF SAVANNAH, CONSOLI-DATED GAS COMPANY OF BRUNSWICKandTEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS LOCALUNION NO. 897, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL,Petitioner.Case No. 10-RC-2508.November 24, 1953DECISION AND ORDERUpon a petitiondulyfiled under Section 9(c) of the NationalLabor Relations Act, a hearing was held before John S.Patton,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Board's jurisdiction is contested by the two corpora-tions named as Employers herein.107 NLRB No. 49. CONSOLIDATED GAS COMPANY OF SAVANNAH149Each of the corporations involved in thiscase,ConsolidatedGas Company of Savannah, and Consolidated Gas Company ofBrunswick, both in Georgia,are engagedin the retail sale ofliquid petroleum gas and the installationof gas appliances.During the fiscal year ending June 30, 1953, the sales of thetwo corporations approximated $600,000, of which less than1percent was shipped to points outside the State of Georgia.During the same period, their purchases totaled in excess of$ 244,000, of which about 33 percent represented shipments frompoints outside the State. In addition, the Employers sold goodsvalued at $2,878 to concernsengagedin interstate commerce,and their purchases from such firms amounted to about$141,000. Because the volume of interstate operations of thesetwo corporations, whether considered alone or in combination,falls short of the Board's jurisdictional minima, the Petitionerurges the Board to consider, for jurisdictional purposes, thecombined commercial activities of certain related corporations.The Employers are wholly owned subsidiaries of ConsolidatedGas Company, located in Atlanta, Georgia, which is a holdingcompany owning all of the stock in 5 corporations, includingthe 2 involved herein. All these corporations, separately in-corporated and located in the State of Georgia,are engaged inthe sale of bottled gas. During the past year, the parent holdingcompany and its 5 subsidiaries received gas, equipment, andsupplies valuedin excessof $ 500,000 from sources outside theState of Georgia.According to the Employers' uncontradicted testimony, theparent holding company hasa separateboard of directors, with1holding company officerserving asofficer of each of the 5subsidiaries.The officers of the Savannah and Brunswickcompanies are the same.Although the general manager of theSavannah plantis alsovice president of the Brunswick plant,the managerof the plant at Brunswick does not have reciprocalmanagerialduties at the Savannah plant.Notwithstanding the interlocking directors among the parentcompany and the subsidiaries, all 5 corporations are conductedas separate enterprises,except that the holding companyselectssourcesof supply for its subsidiaries and prepares, and al-locates funds for,mutual advertising programs. Each sub-sidiary hasa separate manager,offices, and books of account,and prepares separatetax returns of all kinds. Each handlesits own sellingactivities. In addition, each corporationexercisesfull control over the employment conditions of its respectiveemployees. There is no interchange of employees among thecorporations. Wage rates and working conditions are set by themanagersof the respective companies without regard for thepersonnelpolicies of the other subsidiaries. There is no showingthat the parent holding company controls the labor relationspolicies of any of its subsidiaries.Although the Employers together with three other corpora-tions arecontrolled by the same holding company, all thecorporations operate independentlyand not aspart of a single 150DECISIONSOF NATIONALLABOR RELATIONS BOARDintegrated enterprise with common operational and labor re-lations policies.We find, therefore, that theyare not a singleemployer within the meaning of the Act. Accordingly, we shallnot consider the business of the three corporations not in-volved in this proceeding in determining whether to assertjurisdiction.As the business of the Employers involved in thisproceeding do not meet the Board's minimum standards forassertingjurisdiction, we shall dismiss the petition. I.[The Board dismissed the petition.]IJeffersonCo., Inc., and Service Corporation of America, 105 NLRB 202; Goodman'sInc.,101NLRB 352; Chestnutt's Stores, Inc., 100 NLRB 490; Toledo Service Parking Co.,96 NLRB 263.SOLAR AIRCRAFT COMPANYandLOCAL 387, INTERNA-TIONAL MOLDERS AND FOUNDRY WORKERS UNION OFNORTH AMERICA, AFL, Petitioner.CaseNo. 21-RC-3267.November 24, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,ahearing was held before Paul J.Driscoll, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.TheEmployer isengagedincommerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act for thefollowingreasons:2The Petitionerseeksto represent a unit of employees inthestainless steel foundry of the Employer's San Diego,California, plant, including leadmen, but excluding office andplant clerical workers, welders,3 timekeepers, dispatchers,1InternationalAssociation of Machinists, District Lodge 50 andAeronauticalMechanics,Lodge No. 685, hereinafter called the Machinists, and United Aircraft Welders of America,Local No. 52, hereinafterreferredto as the Welders, were permitted to intervene upon thebasis of their current contracts.2As the petition was filed before theMillB dates of the Machinists' and Welders' contracts,which dates have since passed, we find, contrary to the Machinists' contention, that thesecontracts do not bar thisproceeding.3As the Petitioner amended its petition at the hearing to exclude welders, whom the Weldersrepresents,the Welders does not question the appropriateness of the unit.107 NLRB No. 54.